          Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                                      FOR THE
                               DISTRICT OF COLUMBIA

AMR T. BREAKAA;                                      )
  823 Avenue C, Apt 3F                               )
  Brooklyn, NY 11218                                 )
                                                     )
                      Plaintiff(s)                   )
                                                     )   Civil Action No 1:21-cv-2211
              v.                                     )
                                                     )
ALEJANDRO MAYORKAS, in his official                  )
capacity, Secretary, U.S. Department of              )
Homeland Security;                                   )
TRACY RENAUD, in his official capacity,              )
Acting Director, U.S. Citizenship and                )
Immigration Services;                                )
   2707 Martin Luther King Jr. Ave, SE               )
   Washington, DC 20528-0485                         )
                                                     )
MERRICK B. GARLAND, in his official                  )
capacity, Attorney General, Office of Attorney       )
General, U.S. Department of Justice;                 )
    950 Pennsylvania Avenue, NW                      )
    Washington, DC 20530-0001                        )
                                                     )
                        Defendant(s).                )
                                                     )
                                                     )
______________________________________

                       PLAINTIFFS’ ORIGINAL COMPLAINT
                          FOR WRIT IN THE NATURE OF
                    MANDAMUS AND DECLARATORY JUDGMENT

Hashim G. Jeelani, Attorney for Plaintiff, JEELANI LAW FIRM, PLC, 28411 Northwestern

Hwy, Suite 875, Southfield, Michigan 48034, Ph: 248-850-7841, Facsimile: 312-767-9030,

Email: hashim@jeelani-law.com.

                                        INTRODUCTION


                                                 1
               Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 2 of 9




          COMES NOW AMR T. BREAKAA, (hereinafter “BREAKAA” or “Plaintiff”), by and

through the undersigned attorney, in the above cause, and states as follows:

          1.      Plaintiff BREAKAA is an Egyptian citizen, currently residing in the U.S., who

applied for Special Immigrant Juvenile Status (SIJS), a form of immigration relief that provides

vulnerable children with a path to legal permanent residency in the United States. SIJS is

available to noncitizens under the age of 21 who obtain specific factual determinations by a state

court with jurisdiction over their custody. Specifically, the state court must find that (1)

reunification with one or both of the noncitizen's parents is not viable due to abuse, neglect,

abandonment, or similar basis under state law, and (2) it is not in the noncitizen's best interest to

be returned to their country of origin. See 8 U.S.C. §1101(a)(27)(J)(i)-(ii). In Plaintiff’s case, a

state court has made the requisite findings.

          2.      Plaintiff applied for SIJS by submitting his Form I-360 petition (“SIJS Petition”)

on December 22, 2016 with United States Citizenship and Immigration Service (USCIS).

Concurrently with the Form I-360, Plaintiff filed a Form I-485, Application for Adjustment of

Status.        Both the Form I-360 and Form I-485 (hereafter collectively referred to as

“Applications”) remain unadjudicated.

          3.      Although 8 U.S.C. §1232(d)(2) mandates that USCIS "shall . . . adjudicate[]" a

SIJS petition "not later than 180 days after the date on which the application is filed," USCIS has

failed to comply with this statutory requirement. To date, USCIS has not adjudicated Plaintiff's

SIJS petition, as statutorily required, although it has been more than four years and seven months

(1,701 days) since Plaintiff applied for SIJS.




                                                   2
               Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 3 of 9




4.         Plaintiff’s Form I-485 has also been in pending status since December 22, 2016, for a

period of four years and seven months, which is over seven times the historical average

processing time for similar filings made in 20171.

5.         The Plaintiff has a clear right to adjudication of his Applications in a timely manner. The

final adjudication of the Applications is a ministerial, nondiscretionary task that Defendants must

perform within a reasonable period of time. 5 U.S.C. §555(b).

6.         Defendants are in violation of the Administrative Procedure Act, 5 U.S.C. § 701 et seq.

As such, this action is brought to compel Defendants and those acting under them to take action

on the Applications.

                                                          PARTIES

7.         Plaintiff AMR T. BREAKAA is a citizen of Egypt and a resident of Brooklyn County,

New York. He is the beneficiary of a properly filed SIJ Petition. The SIJ Petition allows

beneficiary qualification for him to adjust his status to a permanent resident of the United States.

Plaintiff BREAKAA is also the applicant of a Form I-485, Application for Adjustment of Status.

8.         Defendant ALEJANDRO MAYORKAS is the Secretary of the United States Department

of Homeland Security (hereinafter “DHS”). This action is filed against him in his official

capacity. Defendant MAYORKAS is responsible for the enforcement of the INA and for the

delegation of adjudicatory and discretionary authority to other employees of the DHS and USCIS

pursuant to 8 U.S.C. § 1103(a); 8 C.F.R. § 2.1.

9.         Defendant TRACY RENAUD is the Acting Director of USCIS; he is an official

generally charged with supervisory authority over all operations of USCIS under 8 C.F.R. §

103.1. This action is filed against him in his official capacity.

1
    See USCIS Historical Processing Times at: https://egov.uscis.gov/processing-times/historic-pt
                                                           3
            Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 4 of 9




10.    Defendant MERRICK B. GARLAND is the Attorney General of the United States; he is

an official generally charged with supervisory authority over all operations of the Department of

Justice (hereinafter “DOJ”) under 28 C.F.R. § 0.5. This action is filed against him in his official

capacity.

                                 JURISDICTION AND VENUE

11.    This Court has jurisdiction to hear this complaint and the claims stated herein by virtue of

28 U.S.C. §§ 1331, § 1361 and §2201 because this is a federal mandamus action brought to

compel Defendants to perform their statutory duties owed to the Plaintiff. This Court has

additional jurisdiction by virtue of the Administrative Procedures Act, 5 U.S.C. § 701, et seq.,

because Plaintiff is seeking judicial review of inaction by one or more of the Defendants.

12.    Venue is proper in the District Court for the District of Columbia pursuant to 28 U.S.C. §

1391(e) in that this is the district in which one of the Defendants resides.

                                EXHAUSTION OF REMEDIES

13.    The Plaintiff has repeatedly requested the Defendants to make a final decision on the

Application. Further, Plaintiff has initiated numerous inquiries with USCIS. After such requests

and inquiries failed, Plaintiff notified the Defendants of his intent to file suit. The Defendants

have failed to respond to such notice. The threat of judicial intervention has been meaningless in

expediting a resolution.

14.    The Plaintiff has exhausted his administrative remedies. The Plaintiff has supplied

USCIS with documents that establish his eligibility for approval of his Applications.

15.    There are no further administrative remedies available for the Plaintiff to utilize.

                                      FACTUAL ALLEGATIONS


                                                  4
           Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 5 of 9




16.    On December 22, 2016, Plaintiff BREAKAA filed Form I-360 naming himself as a

beneficiary (Receipt# MSC-1790-49-8509) with USCIS. [EXHIBIT A].

17.    On December 22, 2016, Plaintiff BREAKAA also properly filed, Form I-485,

Application for Adjustment of Status with USCIS (Receipt# MSC-1790-49-8508). [EXHIBIT

B].

18.    On June 27, 2017, Plaintiff received a Request for Evidence on his Form I-360 from

USCIS. Plaintiff filed a complete response within days of receiving this Request for Evidence.

19.    Since filing his response in July of 2017, USCIS has made no further requests for

information or evidence of the Plaintiff, nor have they scheduled Plaintiff for an interview.

20.    Plaintiff has made numerous inquiries over the past four years and seven months with

USCIS and has requested an adjudication of his Applications.

21.    Plaintiff’s inquiries have resulted in continuous responses from USCIS stating that the

Plaintiff’s Applications are still pending.

22.    Although 8 U.S.C. §1232(d)(2) mandates that United States Citizenship and Immigration

Services (USCIS) "shall . . . adjudicate[]" a SIJS petition "not later than 180 days after the date

on which the application is filed," Plaintiff’s Form I-360 remains pending now for 1,701 days.

23.    Plaintiff’s Applications now continue to be pending with USCIS for over four years and

seven months.

24.    USCIS has published a historical average processing time in 2017 of 7.4 months for the

adjudication of Form I-485. Plaintiff’s Application has been pending for over 55 months, which

is over seven times the historical average processing time as reported by USCIS.

25.    Defendants have refused to provide further explanation which would merit the need for

nearly five years of processing time on the Applications.
                                                 5
           Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 6 of 9




26.    Plaintiff has endured significant financial and emotional burdens as a result of the

unreasonable period of time that his case has been in administrative processing.

27.    Plaintiff BREAKAA has been deprived of the opportunity to have accumulated sufficient

time as a permanent resident to become a U.S. citizen.

28.    Moreover, Plaintiff has incurred significant attorney’s fees and has lost numerous

employment opportunities due to the Defendants’ failure in adjudicating Plaintiff’s Application

within a reasonable period of time.

                                                COUNT I

                               VIOLATION OF THE APA - FORM I-360

29.    All prior paragraphs are re-alleged as if fully stated herein.

30.    Plaintiff BREAKAA has a statutory right to apply for Special Immigrant Juvenile Status

by filing Form I-360 pursuant to 8 U.S.C. §1232(d)(2).

31.    Defendants have a statutory duty to adjudicate Plaintiff’s Form I-360 with a period of 180

days under 8 U.S.C. §1232(d)(2).

32.    Defendants have a duty to adjudicate BREAKAA’s SIJS Petition within a reasonable

period of time under 5 U.S.C. §555(b).

33.    The duty owed to Plaintiff is ministerial and so plainly prescribed as to be clear and free

from doubt.

34.    No other adequate remedy is available to Plaintiff.

35.    Defendants have conducted the initial investigation and have sufficient information and

documentation about Plaintiff to adjudicate the SIJS Petition.




                                                 6
             Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 7 of 9




36.       Plaintiff’s petition has been pending for an unreasonable period of time as Defendants

have failed in their statutory duty to adjudicate the SIJS Petition within 180 days as required by 8

U.S.C. §1232(d)(2).

37.       Further, given the Defendants’ lack of a reason for not making a decision on Plaintiff

BREAKAA’s SIJS Petition for nearly 5 years, Plaintiff’s petition has been pending for an

unreasonably long period of time.

38.       Defendants have violated the Administrative Procedures Act, 5 U.S.C. § 701 et seq., as

they are unlawfully withholding action on BREAKAA’s SIJS Petition and have failed to carry

out the adjudicative functions delegated to them by law with regard to BREAKAA’s case.

39.       Defendants' delay in this case is, as a matter of law, arbitrary, and not in accordance with

the law. Defendants have willingly and unreasonably delayed and have refused to adjudicate

Plaintiff BREAKAA’s SIJS Petition, thereby depriving Plaintiff of the rights to which he is

entitled.

40.       In addition, as a result of this delay, Plaintiff has incurred enormous costs and significant

attorney's fees. Further, Plaintiff BREAKAA has been unable to receive his permanent resident

status and has lost time which would have accrued towards his qualification to naturalize as a

U.S. Citizen. In effect, Plaintiff’s life is on hold due to Defendants' inaction.

                                                   COUNT II

                                  VIOLATION OF THE APA - FORM I-485

41.       All prior paragraphs are re-alleged as if fully stated herein.

42.       Plaintiff BREAKAA has a statutory right to apply for adjustment of his status to a

permanent resident by filing Form I-485, Application for Adjustment of Status pursuant to INA

245(a).
                                                    7
            Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 8 of 9




43.     Defendants have a duty to adjudicate BREAKAA’s Application within a reasonable

period of time under 5 U.S.C. §555(b).

44.     The duty owed to Plaintiff is ministerial and so plainly prescribed as to be clear and free

from doubt.

45.     No other adequate remedy is available to Plaintiff.

46.     Defendants have conducted the initial investigation and have sufficient information and

documentation about Plaintiff to adjudicate the Application.

47.     Given the Defendants’ lack of a reason for not making a decision on Plaintiff

BREAKAA’s Application for nearly five years, Plaintiff’s Application has been pending for an

unreasonably long period of time.

48.     Defendants have failed in their statutory duty to adjudicate the Application in a

reasonable time.

49.     Defendants have violated the Administrative Procedures Act, 5 U.S.C. § 701 et seq., as

they are unlawfully withholding action on BREAKAA’s Application and have failed to carry out

the adjudicative functions delegated to them by law with regard to BREAKAA’s case.

50.     Defendants' delay in this case is, as a matter of law, arbitrary, and not in accordance with

the law. Defendants have willingly and unreasonably delayed and have refused to adjudicate

Plaintiff BREAKAA’s Application, thereby depriving Plaintiff of the rights to which he is

entitled.

51.     In addition, as a result of this delay, Plaintiff has incurred enormous costs and significant

attorney's fees. Further, Plaintiff BREAKAA has been unable to receive his permanent resident

status and has lost time which would have accrued towards his qualification to naturalize as a

U.S. Citizen. In effect, Plaintiff’s life is on hold due to Defendants' inaction.
                                                  8
           Case 1:21-cv-02211-RC Document 1 Filed 08/19/21 Page 9 of 9




                                       PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully prays:

       1. That the Defendants be cited to appear herein and that, upon due consideration, the

Court enter an order mandating a time certain to adjudicate Plaintiff’s Applications.

       2. In the alternative, that the Court compel Defendants, and those acting under them, to

perform their duty to adjudicate Plaintiff’s Applications immediately.

       3. Finally, that the Court award reasonable attorney's fees under the Equal Access to

Justice Act, 5 U.S.C. § 504, and such other and future relief as this Court deems proper under the

circumstances.

Date: August 19, 2021                           Respectfully submitted,

                                                    /s Hashim G. Jeelani
                                                Hashim G. Jeelani, Esq. (MI0081)
                                                JEELANI LAW FIRM, PLC
                                                28411 Northwestern Hwy, Suite 875
                                                Southfield, MI 48034
                                                hashim@jeelani-law.com
                                                Phone:(248) 850-7841
                                                Fax:(312) 767-9030
                                                Counsel for Plaintiff




                                                9
